DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 11, 14, 28, 29, 32, 33, 35-38, 42-45, 47, 60, 61, and 64 are pending in the instant application. Claims 43-45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1, 2, 11, 29, 42, 60, and 61 are rejected. Claims 14, 28, 32, 33, 35-38, and 64 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on August 27, 2018 and August 30, 2018 have been considered and signed copies of form 1449 are enclosed herewith.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1, 2, 11, 14, 28, 29, 32, 33, 35-38, 42, 60, 61, and 64, and the species 3-(4-fluorobenzyl)-9-methyl-2-((1-methyl-1H-pyrazol-4-yl)ethynyl)-4H,6H-thieno[2,3-e][1,2,4]triazolo[3,4-c][1,4]oxazepine in the response filed on June 11, 2021 is acknowledged. The traversal is on the ground(s): there is no undue burden. This not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/093269 A1.
WO 2009/093269 A1 discloses the intermediate compounds 9-fluoro-4H,6H-2,3,5,10b-tetraaza-benzo[e]azulene-5-carboxylic acid tert-butyl ester (see step 7 on H-2,3,5,10b-tetraaza-benzo[e]azulene trifluoroacetate (see step 8 on page 66) which anticipate a compound or a pharmaceutically acceptable salt thereof of the instant claims wherein R1, R2b, R2a, R3a, and R3b are hydrogen; Y is N-R10- wherein R10 is –C(=O)-OR13 wherein R13 is C1-6 alkyl or R10 is hydrogen, respectively; ring A is a fused phenyl group; and one of R4 and R5 is hydrogen and the remaining is halogen. 

Claims 1, 2, 11, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/011653 A1.
WO 2010/011653 A1 discloses the intermediate compound 2e (see page 50) which anticipates a compound of the instant claims wherein R1 is methyl; R2b, R2a, R3a, R3b, R4, and R5 are hydrogen; Y is N-R10- wherein R10 is hydrogen; and ring A is a fused thienyl group. 

Claims 1, 42, 60, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/064231 A1.
WO 2013/064231 A1 discloses modulators for the orphan nuclear receptor RORγ which can be used in the treatment of an inflammatory condition (e.g. claims 13 and 14) and pharmaceutical compositions thereof (see abstract), such as the compounds 8/1 to 8/6 (see pages 44-45) which anticipate a compound, pharmaceutical composition thereof and kit thereof of the instant claims wherein R1 is hydrogen or substituted methyl; one of R2b or R2a is hydrogen and the remaining is substituted C1-4 alkyl; R3a and R3b are hydrogen; Y is -NR10- wherein R10 is –SO2R12 wherein R12 is substituted C6-14 4 and R5 are hydrogen. 
With regards to claims 60 and 61, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Claim Objections
Claims 14, 28, 32, 33, 35-38, and 64 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626